





Exhibit 10.2







Wausau Paper Corp.

2010 Cash Incentive Compensation Plan

For

Executive Officers




Executive officers are entitled to receive cash incentive compensation with
respect to each fiscal year upon achievement of targeted company or personal
objectives.  Executive officers are entitled to receive incentive compensation
based upon:




(1)

the level of achievement by the Company of targeted goals for adjusted earnings
per share, as derived from targeted return on capital employed;




(2)

for executive officers with direct segment operating responsibility, achievement
of targeted segment operating profit targets; and




(3)

the level of achievement of specified quantifiable bottom-line oriented targets
and specific operational or strategic goals including (a) strategic market
direction, (b) new products margins and revenue levels, (c) increase in
operating efficiencies, (d) internal rate of return on approved capital
spending, (e) volume growth and product mix, (f) working capital levels, (g)
volume of sales of timberlands, (h) objectives for cost reduction or
containment, and (i) various objectives for organizational development.




The following table sets forth, as a percentage of base salary, the maximum
incentive compensation opportunity for the CEO, chief financial officer, and
each of the other executive officers with segment operating responsibility.




 

 

Segment

Individual

 

 

Earnings Per Share(1)

Operating Profits(2)

Objectives(3)

Total

 

 

 

Targeted

 

 

 

 

Targeted

Max.

Range of

Max.

Max.

Max.

 

Range of

% of

Operating

% of

% of

% of

 

EPS

Salary

Profits

Salary

Salary

Salary

 

 

 

 

 

 

 

CEO

$.20–$.75

120%

–

–

30%

150%

 

 

 

 

 

 

 

Executive Vice President–Finance

$.20–$.75

95%

–

–

30%

125%

 

 

 

 

 

 

 

Senior Vice President, Towel & Tissue

$.20–$.75

25%

$ 30–55 M

50%

25%

100%

 

 

 

 

 

 

 

Senior Vice President, Paper

$.20–$.75

25%

$ 10–33 M

50%

25%

100%




(1)  For purposes of this plan, “earnings per share” means earnings per share as
reported in the Company’s audited financial statements, excluding base gains
from timberland sales and adjusted for other extraordinary items (which may
include, for example, facility closure charges, one-time expenses associated
with certain major capital projects, or other similar items) as determined in
the discretion of the Compensation Committee.  Incentive bonuses will be 0% of
base salary if earnings are at the bottom of the targeted range of earnings per











--------------------------------------------------------------------------------







share and will increase on a pro rata basis to the officer’s maximum of
percentage of base salary at the top of the targeted range.  

(2)  For purposes of this plan, “operating profits” means the segment operating
profits as reported in connection with the Company’s audited financial
statements adjusted for other extraordinary items (which may include, for
example, facility closure charges, one-time expenses associated with certain
major capital projects, or other similar items) as determined in the discretion
of the Compensation Committee.  Incentive bonuses are 0% of base salary if
operating profits are at the bottom of the targeted range for the officer’s
respective operating segment’s targeted operating profit and increase on a pro
rata basis to the officer’s maximum percentage of base salary at the top of the
targeted range.

(3)  Individual performance objectives are approved at the beginning of the year
by the Compensation Committee.  












